Citation Nr: 0325694	
Decision Date: 09/30/03    Archive Date: 10/03/03

DOCKET NO.  01-07 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include depression and schizophrenia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from October 1967 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.


REMAND

Upon initial review of this appeal, the Board determined that 
additional evidence was necessary to adjudicate the claim.  
It took steps to accomplish such development through Board 
procedures, pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  However, before the development could 
be undertaken, the claims folder was removed for purposes of 
an appeal on an unrelated matter to the U.S. Court of Appeals 
for Veterans Claims.  After the claims file was returned to 
the Board, the U.S. Court of Appeals for the Federal Circuit 
(Court of Appeals) invalidated 38 C.F.R. § 19.9(a)(2) as 
inconsistent with 38 U.S.C.A. § 7104 (West 2002).  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  It found that the regulation, in 
conjunction with 38 C.F.R. 
§ 20.1304 (2002), allowed the Board to obtain evidence and 
decide an appeal considering that evidence when it was not 
considered by the Agency of Original Jurisdiction (AOJ) and 
when no waiver of AOJ consideration was obtained, which was 
inconsistent with the statute.  Because of this decision, a 
remand is required in this case in order to secure the 
evidence necessary to adjudicate the appeal.  

Accordingly, the case is REMANDED for the following action: 

1.  The RO should contact the veteran and 
advise him that his prior statements of 
record suggest that he received treatment 
for a psychiatric disability in a mental 
institution in New Jersey in 1972 and at 
various VA facilities in Alaska in or 
before 1985.  Ask the veteran to provide 
complete identifying information for each 
facility or provider where he received 
treatment. 

2.  In addition to any records identified 
by the veteran in response to the inquiry 
requested above, the RO should obtain the 
veteran's VA medical records for 
psychiatric treatment as follows: a) VA 
hospital in Brooklyn, New York from June 
1976 to the present; b) Northport VA 
hospital in Long Island, New York from 
August 1978 to the present; c) VA medical 
center in Salt Lake City from 1995 to the 
present.  Request notes and discharge 
summaries. 

3.  The RO should request the following 
records concerning the veteran from the 
Social Security Administration: all 
records associated with a disability 
determination or award issued in or about 
March 1979. 

4.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a psychiatric 
examination to determine the nature and 
etiology of any disorder present.  Send 
the claims folder to the examiner for 
review.  Based on review of the claims 
folder, the examiner should determine the 
appropriate psychiatric diagnosis(es), 
specifically addressing the diagnoses of 
depression and schizophrenia.  For each 
current diagnosis, the examiner should 
offer an opinion as to whether it is at 
least as likely as not that the disorder 
is related to service.  If not, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the disorder is caused or aggravated 
by the veteran's service-connected cystic 
acne.  Any opinion given should include a 
rationale.  If the examiner cannot 
provide a requested opinion, the report 
should so state. 

5.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claim

6.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.    

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the appeal.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


